Dissenting Opinion.
Rabb, J.
This suit was brought by appellants to recover the purchase price of land alleged to have been sold by them to appellees, and to enforce a vendor’s lien thereon. It appears that appellants wehe in possession of the premises under a written contract for the sale thereof .to them by Jesse D. Wright, who held the legal title thereto, and by the terms of the contract was bound to execute a deed therefor to appellants or their assigns, on the payment of the purchase price as therein stipulated.
The original complaint in the case was filed on September 2,1904. This was superseded by an amended complaint, filed December 19, 1904. Issues were formed and the cause tried on this amended complaint. The amended complaint charges that an oral contract for the sale of the premises *321was entered into between the parties, by the terms of which appellants were to surrender to appellees the possession of the premises, and to cause said Wright to convey the premises to them by a proper deed, in consideration of which appellees were to pay appellants $2,000, of which amount $500 was to be paid to said Wright in performance of the contract of sale between appellants and Wright. It is alleged that this contract was executed on appellants’ part by putting appellees in possession of the premises, and causing Wright to make a deed to them therefor, and that appellees failed and refused to comply with the terms on their part, except as to the payment of the $500 to Wright.
To sustain this complaint, appellants testified that upon a certain occasion in October, 1900, the parties made an oral contract, as charged in the complaint; that no note or other evidence of the indebtedness created by the transaction from appellees to appellants was executed, but that appellees orally promised to pay to appellants the remainder of the $200 as soon as they should have completed an ice factory upon the premises; that the ice factory was completed and in operation in June or July following; that to carry out the terms of the contract, at the request of appellees, appellants indorsed on the written contract of sale which they held from Wright an assignment thereof to the Crystal Ice and Cold Storage Company, and delivered it to appellee Crystal Ice and Cold Storage Company, the corporation which appellees and Lewis J. Baldwin organized to carry on the ice business.
Appellants’ witness Wright testifies that the written contract referred to, with this assignment on it, was presented to him by appellee William Siddons, the balance due to him on the purchase price of the premises was paid to him by appellees, and that he thereupon took up the contract and executed a deed for the premises to appellees, and at the same time surrendered to them the notes which he held *322against appellants, evidencing tlie indebtedness due from them to him on account of the land.
Appellees testify that they made no contract of any kind with appellants for the purchase of the premises in question. They admitted taking the title thereto from Wright, and were permitted to detail the circumstances under which the title was so taken by them. According to their testimony, appellant Baldwin’s son, Lewis, proposed that if appellees would organize a corporation to carry on the ice business, he would put into the company' the land here in question, in which his father and mother held the interest as before set out, a certain other tract of land, $1,000 in money, and certain personal property, and would procure from appellants the right to use the water from a certain flowing well owned by appellants, for which he was to have a certain number of shares of stock in the company to be formed; that the corporation was formed and was named the Crystal Ice and Cold Storage Company; that Lewis J. Baldwin afterwards informed appellees that he could not carry out his agreement to furnish the land, because one of the tracts was involved in litigation, and that the title to the land in question was in Wright, and that they would have to get the title from him; that thereupon they went with said Baldwin to see Wright in regard to the matter, and that Wright agreed to convey to them the land, on the receipt of the money due to him; that they paid him the money, and that he conveyed the land to them. They expressly deny that the written contract between Wright and appellants was delivered to them, or that they ever had possession of it, or that they gave it to Wright; and they deny that Wright turned over to them appellants’ notes.
Appellee Walter Sicldons testified that, shortly before the deed was made, Lewis J. Baldwin brought to him the Wright contract, and asked him if 'he wanted it; that he told Baldwin that he did not think it would do him any good; *323that Baldwin thereupon said: “We would probably better have it;” that he (Siddons) thereupon wrote the assignment that appeared on the back of the instrument, assigning it to the ice company, and told Baldwin that he might take it out and have his father and mother sign it; that after the deed was made, Baldwin brought him the notes that appellants had given to Wright.
• Before this testimony was given, appellees had introduced in evidence the original complaint filed in the cause. This complaint was filed by appellant Mary L. Baldwin, and in it she alleged that the sale of the premises to appellees was made by herself, and that the contract in reference to the matter was entered into between herself, appellees and Lewis J. Baldwin; that, by the terms of the contract, appellees were to organize the ice company, and at their own expense were to erect an ice plant; that she was to furnish the land and the flowing well, Lewis J. Baldwin was to furnish certain personal property, and that appellees were -to issue to her and to Lewis J. Baldwin together one-third of the capital stock of the company. The competency and relevancy of this testimony is not questioned, and that it was competent is well settled in Boots v. Canine (1884), 94 Ind. 408, Baltimore, etc., R. Co. v. Evarts (1887), 112 Ind. 533, and Cleveland, etc., R. Co. v. Gray (1897), 148 Ind. 266.
With all these facts before the court, I do not concur in the view that error intervened in admitting in evidence the statements of Lewis J. Baldwin, which is relied on for the reversal of the judgment.
As a part of appellant’s case, they had shown the acquisition of title' to the premises by appellees through the deed from Wright, and their story of the circumstances connecting that deed with their right tó a recovery, and explanatory of the circumstances under, which it was given, had been properly admitted in evidence. It was all a part of the res gestm of the transaction. I think it was likewise competent for appellees to prove all the facts and circumstances, as *324they claimed they existed, leading up to the taking of this deed from Wright. All the objectionable conversations related to that subject and were explanatory of it. They tended to explain whether it was as appellants’ assignee or otherwise that the deed from Wright to appellees was made. They, too, were a part of the res gestee of the transaction.
There was sufficient evidence also that Lewis J. Baldwin had authority to act for appellants to authorize the introduction of his statements that were in evidence. The original complaint tended to show that Lewis J. Baldwin and appellant Mary L. Baldwin were jointly interested in the contract made with appellees, by which the title and possession of the premises were acquired. There were facts in evidence from which the court might have inferred that Lewis J. Baldwin had, at the time the deed was executed by Wright to appellees, the possession of the contract of purchase under which appellants held title, and that he had been entrusted with this instrument by appellants for the purpose of delivering it to appellees, and of surrendering it to Wright upon the execution of the deed. If the court believed the testimony of Walter Siddons, Lewis J. Baldwin brought that contract to him, and it was fair to infer that he came by the possession of it rightfully from appellants. This contract, with the assignment on it as it was written by Walter L. Sid-dons, according to his testimony, appeared upon the occasion when the deed was executed; it was then surrendered to Wright. This assignment was signed by appellants. It is true that Wright testified that William Siddons had the contract in his possession, and that he (Siddons) delivered the contract to Wright; and if this court were sitting as a trial court, it might well conclude that this disinterested witness’s testimony should be taken upon this subject; but William Siddons testifies that this did not occur, and that he did not have possession of the contract, did not deliver it to Wright, and never saw it until long after the deed was made. The court had a right to believe his testimony. It had a *325right to believe that the contract was there; that it was surrendered to Wright by somebody, and that it was surrendered to him by Lewis J. Baldwin. The appellants themselves were not present, but Lewis J. Baldwin was. If the testimony of the Siddonses was to be believed — and the court did believe that the contract was surrendered at that time— nobody could have had it in possession and so delivered it but Lewis J. Baldwin. He had come from appellants to the meeting, and from the facts the court might well infer that the notes which Wright held against the. Baldwins were at the time the deed was made surrendered by Wright, not to appellees, but to Lewis J. Baldwin. They were surrendered to someone. Lewis J. Baldwin -was seen shortly after-wards in possession of them; and from all these facts I think the court might well have inferred that upon that occasion Lewis J. Baldwin was acting for appellants. Plainly the deed was not made pursuant to the assignment of the written contract, because that contract was assigned to the ice company, not to appellees, and the deed was made to appellees. The assignment of the contract to the ice company harmonized with appellees’ theory of what the transaction was between the parties, and did not harmonize with the theory of appellants.
Nor do I concur in the view that the probative force of the original complaint, so far as it would authorize the declaration of Lewis J. Baldwin to be heard is concerned, can be affected by rebuttal evidence subsequently introduced by appellants, tending to show that the filing of the original complaint was the result of a misapprehension on the part of appellants’ counsel. This evidence was not before the court when the question of the admissibility of Lewis J. Baldwin’s declarations was passed upon, and if upon the state of the evidence at that time there was no error in the ruling of the court, such correct ruling could not be rendered erroneous by any evidence subsequently introduced. The question does not arise on a motion to strike out the evidence after *326this rebuttal evidence was heard, and even if it did, the question, whether the testimony of appellants and their attorney would outweigh the evidentiary force and effect of the pleading that was introduced, notwithstanding the explanation offered, vras for the trial court. The trial court was the sole judge, not only of the weight of the evidence, but of the credibility of the witnesses. It is not for this court to say that the trial court was hound to accept' the testimony of appellants and their counsel as true, however reasonable and credible such testimony may appear to this court. Haughton v. Aetna Life Ins. Co. (1905), 165 Ind. 32; New York, etc., R. Co. v. Callahan (1907), 40 Ind. App. 223; Stephens v. American Car, etc., Co. (1906), 38 Ind. App. 414; Indianapolis St. R. Co. v. Coyner (1907), 39 Ind. App. 510; Southern R. Co. v. Limback (1909), 172 Ind. 89; Fowler Utilities Co. v. Chaffin Coal Co. (1909), 43 Ind. App. 438; Collins v. Catholic Order of Foresters (1909), 43 Ind. App. 549.
In my judgment, the petition for a rehearing should he granted, and the judgment of the court below affirmed.